DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed May 16, 2022.  Claim 5 is canceled.  Claims 1, 6, 10, 12, 14-15 and 20 are amended.  Claim 21 is new.  Claims 1-4 and 6-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 10 and 14, while Applicant has corrected the typographical error, Applicant still recites that the “on-value” of the temperature sensor is between “about 45oC to about 55oC” and the “off-value” is between “about 30oC to about 40oC”.  However, as Examiner noted in the previous Office Action, it is unclear how the on-value temperature range (which triggers the heating element to be turned on) can be higher than the off-value temperature range (which triggers the heating element to be turned off).  While Applicant’s specification is inconsistent regarding the on-value temperature ranges and the off-value temperature ranges (see at least paragraphs [0048], [0065] and [0069]), Examiner directs Applicant to paragraph [0048] of the Applicant’s specification which recites, in relevant part, that “In some embodiments, the off-temperature is between about 45oC to about 55oC, and the on-temperature is between about 30oC to about 40oC”.  This recitation makes sense and Examiner suggests Applicant amend claims 10 and 14 to be consistent with this recitation, or otherwise clarify and explain how the on-value temperature range could be higher than the off-value temperature range.  Accordingly, the claims as written contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020/0056756).
Regarding claim 12, Kim discloses a heat unit for a light assembly comprising: a housing (110,160) having an opening; a transparent window 130 disposed in the opening; a heating element 140 attached to the transparent window and configured to heat the transparent window; a controller 200 configured to provide electrical power to the heating element; and a temperature sensor 150 connected to the controller, wherein the temperature sensor is positioned adjacent to the transparent window 130 but not in contact with the transparent window 130 (see at least para [0050] which teaches that sensor 150 is positioned only “adjacent to” the inner surface of window 130; Examiner also notes that heating element 140 is positioned between sensor 150 and window 130, thus the sensor 130 would not be in contact with window 130) measure induction temperature of the transparent window, the temperature sensor 150 is positioned in a cavity (at least 163 and/or larger cavity formed by 110) in the housing 110,160, and a gap exists between the temperature sensor and the transparent window 130 (see at least Figures 1-4 and paragraphs [0034]-[0070]).  
Regarding claim 13, the temperature sensor 150 in Kim is connected to a protective switch configured to switch on when temperature measurement of the temperature sensor 150 reaches an on-value and to switch off when the temperature measurement of the temperature sensor reaches an off-value (see at least Figure 4 and paragraphs [0053]-[0057]).
Regarding claim 14, as best understood by Examiner, the on-value is between about 30oC to about 40oC and the off-value is between about 45oC to about 55oC (see at least Figure 4 and paragraphs [0053]-[0057]).

Allowable Subject Matter
Claims 1-4, 6-9, 11 and 15-21 are allowed.

Response to Arguments
Applicant’s arguments filed May 16, 2022 with respect to the rejections of claims 12-14 in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above, said new grounds of rejection being necessitated by Applicant’s amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875